Citation Nr: 0324922	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  01-09 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical spine 
strain (claimed as chronic neck pain). 

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for tinea versicolor.  

4.  Entitlement to service connection for right wrist pain.  

5.  Entitlement to service connection for candidiasis of the 
underarms.  

6.  Entitlement to service connection for chronic pain of the 
underarms.  

7.  Entitlement to an initial compensable evaluation for 
hypertension.  

8.  Entitlement to a compensable initial evaluation for 
lumbar strain



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran retired from active service in November 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issues of entitlement to service connection for 
sinusitis, right wrist pain, tinea versicolor, candidiasis of 
the underarms, and chronic pain of the underarms, and 
entitlement to a compensable initial evaluation for lumbar 
strain are the subjects of the remand decision herein.  


FINDINGS OF FACT

1.  The veteran sustained cervical spine strain due to a 
motor vehicle accident in service in 1994.  

2.  A VA physician related the veteran's current cervical 
spine strain to his service.  

3.  The veteran's hypertension is productive of diastolic 
pressure predominately 100 or more which requires continuous 
medication for control.  

CONCLUSIONS OF LAW

1.  Cervical spine strain was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  

2.  The criteria for an initial 10 percent evaluation, and no 
more, for hypertension have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, 4.104. 
Diagnostic Code 7101 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran seeks to establish service connection for 
cervical spine strain as a result of an automobile accident 
while in service.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

The veteran was seen in August 1994 while in service, with 
complaints of cervical spine pain.  He indicated that he had 
been in a motor vehicle accident that morning, but had no 
recollection of the accident.  He was positive for point 
tenderness of the neck.  X-rays and CT scans proved negative.  
A head collar was provided.  The diagnosis was cervical spine 
strain.  

In a September 1998 Report of Medical History, at the time of 
his retirement from service, the veteran answered in the 
positive when asked whether he had ever or did he now have 
any recurrent back pain.  However, there were no findings, 
treatment, or diagnosis related to the cervical spine on 
retirement examination.  

At an April 2003 VA examination, the veteran complained of 
neck pain, which he related to an injury to his neck during a 
motor vehicle accident while in service.  He reported 
occasional exacerbations every two to three months with 
severe neck pain which limited his motion and made it 
difficult for him to drive for a day or two.  He related that 
the neck pain then resolved spontaneously.  He used no 
assistive devices, medication, and had had no surgical 
procedures for these complaints.  He denied having any other 
injuries to his neck or back.  On examination, there was some 
tenderness.  Range of motion revealed neck extension to 
65 degrees, flexion of 55 degrees, rotation of 75 degrees, 
bilaterally, and side bending of 45 degrees, bilaterally.  He 
had negative Spurling sign.  He had 5/5 bilateral strength in 
his upper extremities.  X-rays of the cervical spine revealed 
some anterior spurring slightly more pronounced in the 
cervical lower spine.  The disk space heights were all well 
maintained and the neuroforamin appeared to be patient 
without any significant encroachment by osteophytes.  The 
diagnostic impression was cervical spine.  The examiner 
opined that it was more likely than not that the veteran's 
current complaints were related to his service duties.  

After a thorough review of the entire record, the evidence 
shows that the veteran was seen on at least one occasion in 
1994 for cervical spine complaints in service, after 
involvement in a motor vehicle accident.  At that time, there 
was pain and tenderness of the neck.  Although there was no 
evidence of neck complaints on service retirement examination 
in 1998, the veteran complained again of neck pain after 
service and a 2003 VA examination revealed cervical spine 
strain, which the examiner related to service.  Resolving all 
reasonable doubt in the veteran's favor, service connection 
for cervical spine strain, is warranted.  

II.  Hypertension

The veteran contends that his hypertension is more severe 
than the current noncompensable evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

In this case, the RO granted service connection for the 
veteran's hypertension and assigned a noncompensable 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
7101.  This is an initial rating from the grant of service 
connection.  

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 
119 (1999) distinguished between a veteran's dissatisfaction 
with the initial rating assigned following the grant of 
service connection, and a claim for an increased rating for a 
service-connected condition.  The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  The Court also made 
clear that its holding in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), (which indicates that when an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  

Under DC 7101, hypertension with a diastolic pressure 
predominately 100 or more, or; systolic pressure 
predominately 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominately 
100 or more who requires continuous medication for control 
warrants a 10 percent evaluation.  Diastolic pressure 
predominately 110 or more, or systolic pressure predominately 
200 or more warrants a 20 percent evaluation.  In order to 
warrant a 40 percent evaluation, hypertension must exhibit 
diastolic pressure predominately 120 or more.  

A note after the diagnostic code provides that hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  The term hypertension means that the diastolic blood 
pressure is predominantly 90 millimeters or greater.  
Isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 millimeters or greater with a 
diastolic blood pressure of less than 90 millimeters.  

During active service, the veteran was diagnosed with 
borderline to low grade hypertension in April 1995.  The 
veteran underwent a 4 day blood pressure check which showed 
on day one:  150/100, in the right arm, 136/100 in the left 
arm; day two:  136/92 in the right arm, 136/100 in the left 
arm, 134/94, in the right arm, 130/96 in the left arm; day 
three: 140/100 in the right arm, 140/98 in the left arm; 
140/98 in the right arm, 138/94 in the left arm; day four: 
148/98 in the right arm, 138/90 in the left arm; 148/98 in 
the right arm, and 140/90 in the left arm.  The veteran was 
placed on medication and instructed to perform moderate 
exercise.  At his September 1998 retirement examination, the 
veteran's blood pressure was 155/89.  

At an April 1999 VA examination, the veteran's blood pressure 
readings were 162/104 on the right, 156/90 on the left; 
second reading was 157/87 on the right, 139/91 on the left; 
third reading was 146/94 on the right, 142/96 on the left.  
At the time of the examination, he was medicated with 
Lisinopril, 10 mg., daily.  His heart had regular rate and 
rhythym and there were no gallops or murmurs.  The diagnosis 
was arterial hypertension.  

At an April 2003 VA examination, he presented with a history 
of arterial hypertension.  He noted he had been on medication 
since 1995 and was presently on Fosinopril, 20 mg.  He 
occasionally complained of chest pains which lasted for a few 
hours, not associated with activity or rest.  He did not 
complain of headaches and had never gone to seek medical 
attention.  Blood pressure readings were 148/90, 162/109, and 
164/105.  He was alert, active, and in no acute distress.  
His lungs were clear and good with symmetrical ventilation.  
There were no wheezes, rhonchi, or rales.  His heart had 
regular rhythm with no murmurs or gallops.  He had mild edema 
at the dorsal part of his feet.  On EKG, he had no normal 
sinus rhythm, nonspecific Q wave abnormality with an abnormal 
EKG.  The diagnosis was arterial hypertension.  

The veteran was granted service connection for hypertension 
by rating decision of June 2000.  A noncompensable rating was 
awarded, effective December 1, 1998.  At that time, he had 
one blood pressure reading with systolic over 160 and the 
diastolic over 100; however, his other readings were 
predominately in the high 150's systolically and in the 90's 
diastolically and he was on continuous medication.  
As of his April 2003 VA examination, the veteran was on 
medication and had blood pressure readings predominantly of 
162/109, and 164/105.  These findings are sufficient to 
warrant a minimum compensable evaluation for hypertension.  
Diastolic pressure of 110 or more, or, systolic pressure of 
200 or more, necessary to warrant a 20 percent evaluation, 
has not been shown.  Therefore, resolving reasonable doubt in 
the veteran's favor, a 10 percent evaluation is warranted.  

However, evidence of record does not show blood pressure 
readings predominantly at 200 systolically or 110 
diastolically.  In fact, the highest blood pressure reading 
show was 162/109.  Accordingly, the preponderance of the 
evidence does not support an evaluation in excess of 10 
percent



III.  VCAA Considerations

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002), which became effective on November 9, 2000.  The 
VCAA redefines VA's duty to assist and enhances the duty to 
notify claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.  

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was specifically 
notified of the provisions of the VCAA as well as the 
applicable laws and regulations in the October 2001 statement 
of the case (SOC).  This notice from the RO informed the 
veteran of what assistance VA would provide, what was needed 
from him regarding his claim.  In particular, the veteran was 
notified that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was him 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for his.  The veteran was 
also asked to advise VA if there were any other information 
or evidence he considered relevant to his claim so that VA 
could help by getting that evidence.  Thus, VA's duty to 
notify has been fulfilled.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Additionally, he has also had the opportunity to testify at a 
hearing regarding his claim.  He declined.  Therefore, the 
Board finds that VA has complied with all obligations to 
inform the veteran of the applicable laws and regulations and 
with all duties to assist the veteran in the development of 
the issues discussed above.  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  


ORDER

Entitlement to service connection for cervical spine strain 
is granted.  

Entitlement to a 10 percent evaluation for hypertension is 
granted, subject to the laws and regulations pertaining to 
the payment of monetary benefits.  

REMAND

The veteran also claims a compensable initial rating for 
lumbar strain and entitlement to service connection for 
sinusitis, tinea versicolor, right wrist pain, candidiasis of 
both underarms, and chronic pain of the right underarm.  

As for the issue of entitlement to a compensable initial 
rating for lumbar strain, the Board requested that the 
veteran be provided a VA orthopedic examination, which 
addressed the nature and severity of the veteran's service-
connected lumbar strain disability.  Additionally, it was 
also requested that the examination be performed in 
accordance with rating factors discussed by the Court 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
underwent the orthopedic examination in April 2003; however, 
the examination report was inadequate for purposes of rating 
the appellant's claim under the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and DeLuca.  

In the April 2003 VA examination for sinusitis, the examiner 
noted that the veteran was to be scheduled for x-rays of the 
sinuses, and that an opinion would be provided thereafter.  
The record does not contain a sinus x-ray report.  

Finally, the Board undertook additional development on the 
claim, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(ii) (2002).  Additional medical evidence was 
received and has been associated with the claims file.  
However, the United States Court of Appeals for the Federal 
Circuit recently invalidated the regulations which empowered 
the Board to consider additional evidence without prior RO 
review in the absence of a waiver of such review by the 
veteran or his representative.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  In this case, a waiver has not been received.  

Accordingly, the case is remanded to the RO for the following 
action:

1.  Ask the veteran to identify any 
medical treatment or follow-up for his 
lumbar strain since March 1999.  Obtain 
any identified records and associate them 
with the claims folder.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 C.F.R. § 3.159(e).

2.  Schedule the veteran for an 
appropriate VA examination to assess the 
severity of his service-connected lumbar 
strain disability.  The claims folder and 
a copy of this remand are to be made 
available to the examiner, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done, to 
include specifically range of motion 
studies (in degrees), and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.  

The examiner should determine whether 
there is weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  The examiner should 
express an opinion as to whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar spine 
is used repeatedly over a period of time.  
This determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to pain on use during flare-ups.  It 
should be specifically stated as to what 
point in degrees pain begins to limit 
such motion.  The examiner should 
specifically state the veteran's range of 
motion and also explain what is normal 
range of motion.  It should be stated 
whether the veteran has muscle spasm on 
extreme forward bending, loss of lateral 
spine motion, arthritis, marked 
limitation of motion, or irregularity of 
the joint space.  His lumbar spine 
condition should also be described in 
terms of slight, moderate, or severe in 
degree.  

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

3.  The RO should determine whether CT 
scan or X-rays of the sinuses have been 
performed, if so, the RO should obtain 
these records.  If not, the veteran 
should also be afforded either a CT scan 
or X-ray of the sinuses as noted in the 
April 2003 VA examination to address the 
claims of sinusitis.  After report is 
received, the examiner should state the 
current diagnoses of any disability 
involving the sinuses.  The examiner 
should provide an opinion of whether it 
is at least as likely as not that 
sinusitis is related to the veteran's 
military service.  A rationale should be 
given for all of the opinions rendered.   

4.  Assure that all notice and 
development required by the VCAA has been 
done, specifically to include the 
provisions of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), requiring VA to 
inform the veteran of the information or 
evidence necessary to substantiate his 
claim, which evidence VA will seek to 
provide, and which evidence the veteran 
is to provide.  

5.  Thereafter, readjudicate the claims 
for entitlement to a compensable initial 
rating for lumbar strain, and entitlement 
to service connection for sinusitis, 
tinea versicolor, right wrist pain, 
candidiasis of both underarms, and 
chronic pain of the right underarm.  The 
possibility of the assignment of a staged 
rating for the lumbar strain should be 
addressed.  See Fenderson, supra.  If the 
benefits sought on appeal remain denied, 
prepare a supplemental statement of the 
case (SSOC) and send it to the veteran 
and his representative.  Also provide an 
appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


